*669CONCURRING OPINION
Hoffman, J.
I concur in the result since the record of the proceedings does not contain the city ordinance here in question. If the city ordinance applies only to the difference between the city ordinance speed and the speed fixed by state statute, IC 1971, 9-4-1-57 (Burns Code Ed.), then I would concur in the majority opinion. However, if the ordinance covers the speed set by state statute, then the question of duplication is before us. In other words, the city ordinance cannot apply to anyone who is exceeding thirty (30) miles per hour in an urban area.
NOTE —Reported at 383 N.E.2d 1076.